Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17268104 filed on 02/12/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a national stage entry of application PCT/IB2019/056846, with International Filing Date of  08/12/2019, that claims priority from Provisional Application 62720939, filed on08/22/2018. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Information Disclosure Statement
	The Examiner would like to note the Information Disclosure Statement (IDS) submissions (see attachments) are extremely long, citing over 345 references for consideration.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found many to be particular relevance.  If Applicant is aware of pertinent material in the references, it should be stated in a response to this Office action.  Applicant is reminded of MPEP § 2004, paragraph 13: 
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

	Moreover, an IDS should comply with 37 CFR 1.56 (b) which states that "information is material to patentability which is not cumulative to information already of record or being made of record in the application …" [emphasis added].  The cited references, in addition to being extensive in volume, also appear to be cumulative.  
Examiner further notes that numerous cited references appear to have little or no relevance at all to the disclosed/claimed invention, many of which do not even mention zoom folded camera having two states i.e. with insertable/removable collimating lens unit.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6,  recites the phrase limitation regarding the first state with effective focal length EFLC1 that “a change in distance between the two optical axes does not change EFLC1”, in last two lines of claim 6, and similarly claims 7 and 8 recite that “in the first state a change in distance between the first and collimating lenses does not change EFLC1” and  “in the first state a relative tilt between the first and collimating lenses does not change EFLC1”, respectively, in last two lines of claims 7 and 8.   However, this phrase limitation is confusing, because it is unclear how it can be understood and treated, given that in the first state the first and second axes and the first lens and the colimiting lens are configured in the first state to be aligned along the same second optical path i.e. optical axis in Z-direction as depicted in Figs. 1C, 2A-B, hence it is unclear how would change in distance or displacement of optical axes be possible and why would any such change not produce any change in EFLC1? Any amount of change, even infinitesimal, would produce infinitesimal change in combined effective focal length. In optical systems aligned optical lenses have combined effective focal length, however, moving the optical lenses and their optical axes changes and/or destroys the original combined effective focal length. Moreover, it is unclear how are the optical lenses designed and configured for changing distance between them, their axes or changing their relative tilt? For the purposes of examination, the above limitations will be treated broadly, such that in the first state the first and second axes and the first lens and the colimiting lens are configured to be aligned along the same second optical path i.e. optical axis in Z-direction, and that any small or infinitesimal change in relative position or tilt, is infinitesimal and negligible to possible change nominal values of combined focal length. It is suggested to amend the claims and provide explanations for the configurations and changes of lens structures in order to remove the indefiniteness issues and if different reading of the above limitations is sought. 
Claims 16, 17 and 18 depend on claims 6, 7 and 8, respectively, and therefore inherit the same deficiencies. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (hereafter Seo) US 20110025866 A1. 
In regard to independent claim 1, Seo teaches (see Figs. 1-10) a zoom camera (compact lens optical system and digital camera module having dual modes corresponding to first zoom and second single focus optical systems, e.g. see title, abstract, paragraphs [06-23, 40-48, 51-57], Figs. 1, 4-8 and equivalents in Figs. 2-3, 9-10) comprising: 
a) an optical path folding element (OPFE) for folding the light from a first optical path to a second optical path (reflection member 12, 61 reflecting optical path from direction OBJ1,2 to path direction towards photographing imaging device e.g. 52, paragraphs [42-44,52-54], Figs. 1,4); 
b) a first lens having a first optical axis and a first effective focal length EFLL1, the first optical axis being along the second optical path (i.e. as lens group G1-3,G1-4 which is also same as G2-2, G2-3 with lenses 31-33 and 41 having optical axis that is on optical path direction to 52 and focal length of 31-33 or 31-41, see paragraphs [41-47, 51-57], Tables 1-4, Figs. 1, 4); 
c) a collimating lens having a second optical axis (i.e. as lens group G1-1,G1-2 with its optical axis, paragraphs [41-47, 51-57], as depicted in Figs. 1, 4); and 
d) an image sensor located on the second optical path (i.e. 52 on path direction towards photographing imaging device e.g. 52, paragraphs [42-44,52-54], Figs. 1,4 and see equivalents in Figs. 2-3, 9-10), 
wherein the collimating lens is movable between at least a first state and a second state (i.e. as lens G1-1 with 12,G1-2 due to relative travel with respect to light that effectively positions between first state in first optical system zooming e.g. Tele (T), Wide (W) or Normal (N) state, and second state in second single focus optical system, also as 12 can be movable reflector mirror, see  paragraphs [41-47, 51-57], as depicted in Figs. 1, 4), wherein in the first state the collimating lens is positioned in the second optical path between the OPFE and the first lens such that light entering the first lens arrives only from the image side of the collimating lens (i.e. as at least G1-2 is on path direction to 52 between 12 and G1-3,G1-4 i.e. G2-2, G2-3 i.e.  lenses 31-33 and 41, with light entering 31-33 and 41 only from image side of G1-1,G1-2 as depicted in Figs. 1, 4 with reference to zooming system), and wherein in the second state the collimating lens is positioned outside the first optical path such that light entering the first lens does not arrive from the image side of the collimating lens (i.e. as G1-2 is outside first optical path from OBJ1,2, as depicted in Figs. 1, 4 with reference to single focus optical system, paragraphs [41-47, 51-57], and equivalents in Figs. 2-3, 9-10).  
Regarding claim 2, Seo teaches (see Figs. 1-10)  that in the first state the camera has a first combined effective camera focal length EFLC1 different than EFLL1 (as EFL in W, N or T state is different from focal length of lenses 31-33  e.g. 10.65 mm or 31-41 8.96 mm, from Tables 1-2 and 4), and wherein in the second state the camera has a second combined effective camera focal length EFLc2 equal to EFLL1 (as in single focus mode a combined effective focal length of combined lenses 31-33 or 31-41 is same as EFLL1 i.e. 10.65 mm (lenses 31-33) or 8.96 mm (lenses 31-41), from Tables 1-2 and 4, paragraphs [41-47, 51-57]).  
Regarding claim 3, Seo teaches (see Figs. 1-10) that a difference between EFLC1 and EFLC2 is of at least ±10% (i.e. as EFLc2 of 10.65 mm (lenses 31-33) or 8.96 mm (lenses 31-41) is different from EFL in W, N or T state by at least 10%, see Table 1,2, 4)
Regarding claim 4, Seo teaches (see Figs. 1-10) that a difference between EFLC1 and EFLC2 is of at least ±50 (i.e. as EFLc2 of 10.65 mm (lenses 31-33) or 8.96 mm (lenses 31-41) is different from EFL in W, N  or T state by at least 50%, see Table 1,2, 4)
Regarding claim 5, Seo teaches (see Figs. 1-10) that a difference between EFLC1 and EFLC2 is of at least ± 80% (i.e. as EFLc2 of 10.65 mm (lenses 31-33) or 8.96 mm (lenses 31-41) is different from EFL in  T state by at least 80%, see Table 1,2, 4)
Regarding claim 6, Seo teaches (see Figs. 1-10) that in the first state the first and second optical axes are parallel (i.e. as in one of T, N or W states, optical axis of G1-3,G1-4/G2-2,G2-3 is parallel to optical axis of G1-1,G1-2 as depicted in Figs. 1, 4, paragraphs [41-47, 51-57]) and wherein a change in distance between the two optical axes does not change EFLC1 (as due to 112 and interpretation above,  in one of T, N or W states, optical axes of G1-3,G1-4/G2-2,G2-3 and of G1-1,G1-2 is depicted in Figs. 1, 4, any infinitesimal change in distance at most produces infinitesimal or negligible change in combined effective focal length, as miniaturized optical system is advantageously designed so that telecentricity that is required by a solid photographing device such (CCD) is made possible, see  paragraphs [41-47, 51-57, 73-75], Figs. 5-7).  
Regarding claim 7, Seo teaches (see Figs. 1-10) that in the first state a change in distance between the first and collimating lenses does not change EFLC1 (as due to 112 and interpretation above,  in one of T, N or W states, distance of G1-3,G1-4/G2-2,G2-3 and of G1-1,G1-2 is depicted in Figs. 1, 4, and any infinitesimal change in distance at most produces infinitesimal or negligible change in combined effective focal length, as miniaturized optical system is advantageously designed so that telecentricity that is required by a solid photographing device such (CCD) is made possible, see  paragraphs [41-47, 51-57, 73-75], Figs. 5-7).  
Regarding claim 8, Seo teaches (see Figs. 1-10) that in the first state a relative tilt between the first and collimating lenses does not change EFLC1 (as due to 112 and interpretation above,  in one of T, N or W states, relative tilt or orientation of G1-3,G1-4/G2-2,G2-3 and G1-1,G1-2 is depicted in Figs. 1, 4, and any infinitesimal change in tilt or orientation at most produces infinitesimal or negligible change in combined effective focal length, as miniaturized optical system is advantageously designed so that telecentricity that is required by a solid photographing device such (CCD) is made possible, see  paragraphs [41-47, 51-57, 73-75], Figs. 5-7).    
Regarding claim 9 and 11, Seo teaches (see Figs. 1-10) that the collimating lens is a telescopic lens (i.e. as lens group G1-2 provides Telescopic (Tele) mode, paragraphs [15, 41-47, 51-57], as depicted in Figs. 1, 4). 
Regarding claims 10, 12, 13, 14, 15, 16, 17 and 18, Seo teaches (see Figs. 1-10) that the first lens is operative to move along the first optical axis to change camera focus in both the first state and second state (i.e. as G1-3,G1-4/G2-2, G2-3 with G1-4/G2-3 performs focusing function, paragraphs [47, 57]). 


	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo US 20100097707 A1 also discloses features of instant invention (see e.g. Figs. 1, 6-11 and their descriptions). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872